Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Publication No, US 2012/0042066 to Chatterjee et al. (hereinafter Chatterjee).

 	As to claims 1 and 13, Chatterjee discloses an appliance management system, comprising:
 	an appliance (Chatterjee; Fig.1:200);
 	a server that manages the appliance, the server being connectable to the appliance via a plurality of networks that differ from each other (Chatterjee; Fig.1; backend server 600 and [0021] discloses one or more of the client applications 200 may connect to a remote back-end server 600 (e.g., a customer server) having one or more data centers 610 and 620. In this example, the client applications 200 may connect to a primary data center 610 of server 600, over either of the available networks 300 or 400. The backend server 600 connects via networks 300,400 to the client apps 200 in Fig.1); and
 	a selection device provided in a communication channel that connects the server and each of the plurality of networks (Chatterjee; Fig.1 shows selection device 100 is connected to plurality of networks 300 and 400 and sever 600), wherein
 	the selection device
 	selects, from the plurality of networks, one network to be used for communication between the appliance and the server based on a comparison of communication-related properties of the plurality of networks, (Chatterjee; [0022]-[0024]) and 
 	causes the appliance and the server to communicate via the one network selected (Chatterjee; [0022]-[0024])

As to claim 3, the rejection of claim 1 as listed above is incorporated herein. In addition, Chatterjee discloses, wherein
in a case where the plurality of networks include a first network that partially includes a short-distance wireless communication link to be established by the appliance, the selection device selects the first network as the one network (Chatterjee; [0020] discloses Wi-Fi network corresponds to short distance network). 

As to claim 4, the rejection of claim 1 as listed above is incorporated herein. In addition, Chatterjee discloses wherein
in a case where the plurality of networks include a second network that is a network for long-distance wireless communication having a communication speed higher than a predetermined communication speed and a third network that is a network for long-distance wireless communication having a communication speed lower than the communication speed of the second network (Chatterjee; Abstract; [0022]; [0054]-[0057]), 
the selection device 
(a) selects the second network as the one network when an amount of data to be communicated is greater than a first threshold (Chatterjee; Abstract; [0054]-[0057]), and 
(b) selects the third network as the one network when the amount of data to be communicated is less than or equal to the first threshold (Chatterjee; [Abstract; 0054]-[0057]). 

As to claim 5, the rejection of claim 4 as listed above is incorporated herein. In addition Chatterjee discloses wherein 
the selection device further acquires cost information indicating a cost required for communication carried out via the second network and sets the first threshold to a higher value for higher values of the cost indicated by the cost information acquired (Chatterjee; Abstract; [0031]; [0041]).

As to claim 6, the rejection of claim 1 as listed above is incorporated herein. In addition, Chatterjee discloses wherein in a case where the plurality of networks include a second network that is a network for long-distance wireless communication having a communication speed higher than a predetermined communication speed and a third network that is a network for long-distance wireless communication having a communication speed lower than the communication speed of the second network (Chatterjee; [Abstract; 0054]-[0057])., 
the selection device 
(a) selects the second network as the one network when a time required for communication is greater than a second threshold (Chatterjee; [Abstract; 0054]-[0057]), and 
(b) selects the third network as the one network when the time required for the communication is less than or equal to the second threshold (Chatterjee; [Abstract; 0054]-[0057]).

As to claim 7, the rejection of claim 6 as listed above is incorporated herein. In addition, Chatterjee discloses wherein
the selection device further acquires cost information indicating a cost required for communication carried out via the second network and sets the second threshold to a higher value for higher values of the cost indicated by the cost information acquired (Chatterjee; Abstract; [0031]; [0041]).

As to claims 8, Chatterjee discloses an appliance management system, comprising: 
an appliance (Chatterjee; Fig.1:200); 
a server that manages the appliance, the server being connectable to the appliance via a plurality of networks that differ from each other (Chatterjee; Fig.1; backend server 600 and [0021] discloses one or more of the client applications 200 may connect to a remote back-end server 600 (e.g., a customer server) having one or more data centers 610 and 620. In this example, the client applications 200 may connect to a primary data center 610 of server 600, over either of the available networks 300 or 400. The backend server 600 connects via networks 300,400 to the client apps 200 in Fig.1); and 
a selection device provided in a communication channel that connects the server and each of one or more networks of the plurality of networks (Chatterjee; Fig.1 shows selection device 100 is connected to plurality of networks 300 and 400 and sever 600), wherein 
the plurality of networks include a plurality of long-distance wireless communication networks (Chatterjee; [0022] discloses wide area network corresponds to long distance wireless communication networks), and 
the selection device 
is provided in a communication channel that connects the server and each of the plurality of long-distance wireless communication networks (Chatterjee; Fig.1; [0022]-[0024]), 
selects the one network based on a comparison of communication-related properties of the plurality of long-distance wireless communication networks (Chatterjee; Fig.1; [0022]-[0024]), and 
causes the appliance and the server to communicate via the one network selected (Chatterjee; Fig.1; [0022]-[0024]). 

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Publication No, US 2012/0042066 to Chatterjee et al. (hereinafter Chatterjee) in view of U.S.  Pre-Grant Publication US 2017/0353846 to Ogawa et al. (hereinafter Ogawa) 	

As to claims 9, Chatterjee discloses an appliance management system, comprising: 
an appliance (Chatterjee; Fig.1:200); 
a server that manages the appliance, the server being connectable to the appliance via a plurality of networks that differ from each other (Chatterjee; Fig.1; backend server 600 and [0021] discloses one or more of the client applications 200 may connect to a remote back-end server 600 (e.g., a customer server) having one or more data centers 610 and 620. In this example, the client applications 200 may connect to a primary data center 610 of server 600, over either of the available networks 300 or 400. The backend server 600 connects via networks 300,400 to the client apps 200 in Fig.1); and 
a selection device provided in a communication channel that connects the server and each of one or more networks of the plurality of networks (Chatterjee; Fig.1 shows selection device 100 is connected to plurality of networks 300 and 400 and sever 600), wherein 
the plurality of networks include a first network that partially includes a short-distance wireless communication link to be established by the appliance and one or more long-distance wireless communication networks (Chatterjee; [0021] discloses wider area network corresponds to long distance wireless communication networks), 
the selection device 
is provided only in a communication channel that connects the server and each of the one or more long-distance wireless communication networks, 
selects, from the plurality of networks, one network to be used for communication between the appliance and the server based on a comparison of communication-related properties of the plurality of networks (Chatterjee; Fig.1; [0022]-[0024]), and 
causes the appliance and the server to communicate via the one network selected, the server transmits a line disconnecting signal to the selection device (Chatterjee; Fig.1; [0022]-[0024]), 
 Chatterjee discloses a short distance and short distance communication, but fails to disclose of disconnecting one of the communication based on the received signal. However, Ogawa discloses  
in response to receiving the line disconnecting signal, the selection device disconnects a connection between the server and each of the one or more long-distance wireless communication networks (Ogawa; [0033] discloses of disconnecting long-distance wireless communication based on the received signal).
 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way. 

4.	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Publication No, US 2012/0042066 to Chatterjee et al. (hereinafter Chatterjee) in view of U.S.  Pre-Grant Publication US 2018/0245395 to Huggins et al. (hereinafter Huggins) 

As to claims 10, Chatterjee discloses 
a network that partially includes a Wi-Fi communication link, as a network that partially includes a short-distance wireless communication link to be established by the appliance (Chatterjee; [0020]).
Chatterjee discloses a short distance and short distance communication, but fails to disclose carrier based low power wide area and non-carrier based low power wide area, However, Huggins discloses wherein 
the plurality of networks include: 
a carrier-based Low Power Wide Area (LPWA) network and a non-carrier-based LPWA network, as long-distance wireless communication networks (Huggins; [0038]; [0041] discloses low power long range and low power wide area network corresponds to a carrier-based Low Power Wide Area (LPWA) network and a non-carrier-based LPWA network);
 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to communicate with different communication protocol and thus provide a QoS.


As to claims 11, Chatterjee discloses an appliance, comprising: 
a plurality of communication modules that wirelessly connect the appliance to a server managing the appliance via a plurality of networks that differ from each other (Chatterjee; Fig.1; backend server 600 and [0021] discloses one or more of the client applications 200 may connect to a remote back-end server 600 (e.g., a customer server) having one or more data centers 610 and 620. In this example, the client applications 200 may connect to a primary data center 610 of server 600, over either of the available networks 300 or 400. The backend server 600 connects via networks 300,400 to the client apps 200 in Fig.1); and 
a controller that controls an operation of the appliance based on control information received from the server via the plurality of communication modules (Chatterjee; Fig.1; backend server 600 and [0021] discloses one or more of the client applications 200 may connect to a remote back-end server 600 (e.g., a customer server) having one or more data centers 610 and 620. In this example, the client applications 200 may connect to a primary data center 610 of server 600, over either of the available networks 300 or 400. The backend server 600 connects via networks 300,400 to the client apps 200 in Fig.1) 
Chatterjee discloses a short distance and short distance communication, but fails to disclose carrier based low power wide area and non-carrier based low power wide area, However, Huggins discloses wherein 
wherein the plurality of communication modules include a communication module for carrier-based Low Power Wide Area (LPWA), a communication module for non-carrier-based LPWA, and a communication module for Wi-Fi (Huggins; [0038]; [0041] discloses low power long range and low power wide area network corresponds to a carrier-based Low Power Wide Area (LPWA) network and a non-carrier-based LPWA network. [0035] discloses Wi-Fi communication)
It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to communicate with different communication protocol and thus provide a QoS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAISAL CHOUDHURY/               Primary Examiner, Art Unit 2478